The judgment under review should be affirmed, for the reasons expressed in the per curiam opinion filed in the Supreme Court; with this further observation: The defendant's employe, against whom the slander and false arrest are alleged, was not provoked thereunto by any suggestion of a contemporaneous theft. All that appears upon the record as a reason which impelled the employe to utter the offensive words and to cause the detention was that he observed within the plaintiff's vehicle a bottle of oil of a brand carried in stock by the defendant as well as by the defendant's competitors. The employe, having so observed, concluded that the article had, at some time, been stolen from the defendant; and thereupon he entered upon a course of conduct which, under the circumstances, was quite outside the scope of his authority.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, CASE, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 12.
For reversal — None. *Page 526